DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.  Claims 1, 14-16, 18-19 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1, 14-16, 18-19 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 08/03/2022 have been fully considered but they are not persuasive.
In light of applicant’s claim amendments, the rejection under 35 USC § 112  is withdrawn.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6, 7, 11, 12, 15, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hviid et al. (US Pub. 20180227658 A1).

Hvidd discloses the following limitations:

1. A method comprising: 
detecting a voice signal in a headphone, wherein the voice signal includes a spoken audible command spoken by a person (para. 41- a user may issue a voice command to the headset 10 via the microphones 18 & 20); 
generating a biometric scan of a face of the user including one or more biometric features of the biometric scan by the headphone (para. 62- headset 10 could then ask for the user to place his face in front of camera 300. The camera 300 could record the user's face)
retrieving, based on detecting the voice signal, a first biometric signature of a user including one or more facial features; comparing the first biometric signature to one or more biometric features of the person (para. 62- as stated above, microphone(s) 18, 20 & 218 could be used to perform voice recognition for a user based upon a voice-fingerprint stored in the memory 45. Two or more of these security features could provide a robust authentication feature to the headset 10. So, for example, the user decides to purchase something from Amazon® through Alexa®. The user would say, “Alexa, please order me a new pair of CrossFit® training shoes.” Headset 10 would begin the ordering process including pulling the users purchasing information (e.g., credit and/or debit card information) from memory 45 and then request a voice authentication. The user would speak and headset 10 would verify the voice captured by microphone(s) 18, 20 & 218 with a voice recorded in memory 45. After this first authentication was finished, headset 10 could then ask for the user to place his face in front of camera 300. The camera 300 could record the user's face and compare it to a stored photo of the user for facial recognition); 
determining, based on comparing the first biometric signature to the one or more biometric features, an authentication of the user; and performing, based on detecting the voice signal and in response to verifying the authentication, an authentication action (para. 62- the purchase would be executed and or halted depending on the results of the facial recognition authentication.).

2. The method of claim 1, further comprising: intercepting, based on detecting the voice signal, the voice signal from an audio processing queue; and delaying the voice signal from being processed by an audio processing device. (para. 41- a user may issue a voice command to the headset 10 via the microphones 18 & 20 to instruct the headset 10 to amplify sounds having sound profiles substantially like a human voice and attenuate sounds exceeding a certain sound intensity. The user may also modify the user settings of the headset 10 using a voice command received by one of the microphones 18 & 20, a control panel or gestural interface on the headset 10, or a software application stored on an external electronic device such as a mobile phone or a tablet capable of interfacing with the headset 10.)

3. The method of claim 2, wherein: determining the authentication of the user includes determining the person speaking the audible command is the user. (para. 61- It is contemplated a user could order on Amazon® from headset 10 through voice (i.e., the microphone(s) 18 & 20) with authentication to purchase provided by voice recognition.)

4. The method of claim 3, wherein: performing the authentication action includes processing the audible command. (para. 61- It is contemplated a user could order on Amazon® from headset 10 through voice (i.e., the microphone(s) 18 & 20) with authentication to purchase provided by voice recognition.)


6. The method of claim 2, wherein: determining the authentication of the user includes determining the person speaking the audible command is not the user. (para. 62- The user would speak and headset 10 would verify the voice captured by microphone(s) 18, 20 & 218 with a voice recorded in memory 45)

7. The method of claim 6, wherein: performing the authentication action includes ignoring the voice signal. (para. 62- The user would speak and headset 10 would verify the voice captured by microphone(s) 18, 20 & 218 with a voice recorded in memory 45)

11. The method of claim 1, wherein the audible command includes requesting a reading of one or more text messages stored on a smartphone of the user. (para. 61- Note- official notice is taken of voice assistants commands to include reading SMS messages)

12. The method of claim 1, wherein the audible command includes unlocking a computing device of the user. (para. 61- Note- official notice is taken of voice assistant’s commands to include unlocking a device)

15. The method of claim 1, wherein the first biometric signature of the user is a composite biometric signature of the user gathered by a facial mapper of the headphone. (para. 62- The camera 300 could record the user's face and compare it to a stored photo of the user for facial recognition)

Regarding claim 18, the rejection of claim 1 is incorporated herein. (Currently Amended) A system, the system comprising: a memory, the memory containing one or more instructions; and a processor, the processor communicatively coupled to the memory, the processor, in response to reading the one or more instructions (Fig. 3), configured to: detect a voice signal in a headphone, wherein the voice signal includes a person speaking an audible command (para. 41- a user may issue a voice command to the headset 10 via the microphones 18 & 20); retrieve, based on detecting the voice signal, a first biometric signature and a second biometric signature of a user (para. 62- voice print and stored photo); compare the first biometric signature to a first biometric feature of the person; gather a second biometric feature of the person; compare the second biometric signature of the user with the second biometric feature; determine, based on comparing the first biometric signature to the one or more first biometric feature and comparing the second biometric signature of the user with the second biometric feature, an authentication of the user; and perform, based on detecting the voice signal and in response to verifying the authentication, an authentication action. (para. 62- as stated above, microphone(s) 18, 20 & 218 could be used to perform voice recognition for a user based upon a voice-fingerprint stored in the memory 45. Two or more of these security features could provide a robust authentication feature to the headset 10. So, for example, the user decides to purchase something from Amazon® through Alexa®. The user would say, “Alexa, please order me a new pair of CrossFit® training shoes.” Headset 10 would begin the ordering process including pulling the users purchasing information (e.g., credit and/or debit card information) from memory 45 and then request a voice authentication. The user would speak and headset 10 would verify the voice captured by microphone(s) 18, 20 & 218 with a voice recorded in memory 45. After this first authentication was finished, headset 10 could then ask for the user to place his face in front of camera 300. The camera 300 could record the user's face and compare it to a stored photo of the user for facial recognition)

19. (Currently Amended) A computer program product, the computer program product comprising: one or more computer readable storage media; and program instructions collectively stored on the one or more computer readable storage media (Fig. 3), the program instructions configured to: detect a voice signal in a headphone, wherein the voice signal includes a person speaking an audible command (para. 41- a user may issue a voice command to the headset 10 via the microphones 18 & 20); retrieve, based on detecting the voice signal, a first biometric signature of a user including a voice signature of the user (para. 62- as stated above, microphone(s) 18, 20 & 218 could be used to perform voice recognition for a user based upon a voice-fingerprint stored in the memory 45); compare the first biometric signature to one or more biometric features of the person from the detected voice signal; determine, based on comparing the first biometric signature to the one or more biometric features, an authentication of the user (para. 62- s stated above, microphone(s) 18, 20 & 218 could be used to perform voice recognition for a user based upon a voice-fingerprint stored in the memory 45); and perform, based on detecting the voice signal and in response to verifying the authentication, an authentication action. Two or more of these security features could provide a robust authentication feature to the headset 10. So, for example, the user decides to purchase something from Amazon® through Alexa®. The user would say, “Alexa, please order me a new pair of CrossFit® training shoes.” Headset 10 would begin the ordering process including pulling the users purchasing information (e.g., credit and/or debit card information) from memory 45 and then request a voice authentication. The user would speak and headset 10 would verify the voice captured by microphone(s) 18, 20 & 218 with a voice recorded in memory 45

Regarding claim 20, it recites a computer program that when executed, performs the functional steps of method claim 3, and thus, rejected for the same rationale. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hviid  and further in view of Gong. (US Pub. 20210319782 A1).

Regarding claim 5, Hviid discloses the smartphone is communicatively coupled to the headphone (para. 53) but does not specifically teach wherein: performing the authentication action includes forwarding the voice signal to a smartphone. However, this limitation is known and used in the art as evidenced by Gong (para. 259- If the authentication on the user identity succeeds, still as shown in FIG. 10, the Bluetooth headset may send the collected speech signal to the mobile phone, and the mobile phone recognizes the speech command in the speech signal by using the stored speech recognition algorithm.)  It would have been obvious to one of ordinary skill in the art to implement this teaching of Gong with Hviid to allow the processing of the command to be offloaded to the phone.

Regarding claim 8, Hviid does not specifically teach performing the authentication action includes deleting the voice signal.  However, this limitation is known and used in the art as evidenced by Gong (para. 258- the Bluetooth headset may discard data such as the collected target image and speech signal, to prevent the unauthorized user from hacking a mobile phone of the authorized user by using the speech recognition function.) It would have been obvious to one of ordinary skill in the art to implement this teaching of Gong with Hviid to prevent unauthorized user from hacking a mobile phone of the authorized user.

Regarding claim 9, Hviid discloses a smartphone is communicatively coupled to the headphone (para. 53) but does not specifically teach wherein: performing the authentication action includes not forwarding the voice signal to a smartphone. However, this limitation is known and used in the art as evidenced by Gong (para. 258-259- the Bluetooth headset may discard data such as the collected target image and speech signal, to prevent the unauthorized user from hacking a mobile phone of the authorized user by using the speech recognition function. If the authentication on the user identity succeeds, still as shown in FIG. 10, the Bluetooth headset may send the collected speech signal to the mobile phone,). It would have been obvious to one of ordinary skill in the art to implement this teaching of Gong with Hviid to prevent unauthorized user from hacking a mobile phone of the authorized user.

Regarding claim 10, Hviid discloses a smartphone is communicatively coupled to the headphone (para. 53) but does not specifically teach forwarding the voice signal to a smartphone, generating, based on the person speaking the audible command, an unauthenticated flag; and transmitting the unauthenticated flag to the smartphone.   However, this concept is known and used in the art as evidenced by Gong (para. 292- if the authentication on the user identity fails, it indicates that the user inputting the second speech signal to the Bluetooth headset is an unauthorized user, and the Bluetooth headset may send a response message indicating that the authentication fails to the mobile phone).  It would have been obvious to one of ordinary skill in the art to use this teaching of Gong with the disclosure of Hviid to prevent unauthorized users of executing commands on the smartphone.

Regarding claim 17, Hviid does not specifically teach the first biometric signature is stored in a secure segment, wherein the secure segment is communicatively coupled to the headphone; the comparing the first biometric signature to the one or more biometric features of the person is performed in the secure segment; and the determining the authentication of the user includes receiving the authentication from the secure segment.  However, this concept is known and used in the art as evidenced by Gong (para. 230- The fingerprint feature may be stored in the Bluetooth headset in a form of a model or a vector. Certainly, the fingerprint feature may be alternatively obtained by the Bluetooth headset from another device (for example, the mobile phone or a cloud server). This is not limited in at least one embodiment of this application.)  It would have been obvious to one of ordinary skill in the art to use this teaching of Gong with the disclosure of Hviid to insure that biometric signatures are not leaked to unauthorized users.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hviid and further in view of Rapaport et al. (US Pub. 20100205541 A1).

	Regarding claim 13, Hviid does not specifically teach the first biometric signature of the user is movement of one or more lips of the user based on an ultrasonic scan by the headphone. However, this type of biometric is known and used in the art as evidenced by Rapaport (para. 79) and therefore, one skilled in the art would have found it obvious to utilize it in Hviid as a known type of biometric alternative to use in biometric authentication.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hviid and further in view of Berman (US Pub. 20190208076 A1).

	Regarding claim 14, Hviid does not specifically teach the first biometric signature of the user is a three-dimensional mapping of the nose of the user by the headphone. However, this type of biometric is known and used in the art as evidenced by Berman (see para. 41) and therefore, one skilled in the art would have found it obvious to utilize it in Hviid as a known type of biometric alternative to use in biometric authentication.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hviid and further in view of Castaneda et al. (US Pub. 20190265508 A1).

Regarding claim 16, Hviid discloses wherein the headphone includes a pair of headphones each having a camera (facial mapper) (para. 36) but does not specifically teach receiving, mapping by a left headphone of the headphones, a left side of a first facial feature of the user; mapping, by a right headphone of the headphones, a right side of the first facial feature of the user; and generating, by a computing device and based on the mapping of the left side and based on the mapping of the right side, the composite biometric signature of the user. However, this type of biometric is known and used in the art as evidenced by Castaneda (see para. 51) and therefore, one skilled in the art would have found it obvious to utilize it in Hviid as a known type of biometric alternative to use in biometric authentication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433               

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433